Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 
EP 0 437 267 column 6, lines 46 and 47 and column 7, lines 19 to 21 note also PET, plastic drying tank 2, metering loader 4,discharge gate 16, exhaust port 12,shutter 28, discharge gate 16,pump 14,  pipeline from 12 to 14) with said vent relief with the interposition of further valve means; stirring means 3, stirring blades 32, 11,21, microwaves 21.
Applicants claim 16 is directed to an
- apparatus for purification of plastic material intended for food contact from contaminants comprising at least one reactor for receiving the plastic material to be purified, the at least one reactor comprising:

-a closed housing having an opening for the plastic material to be loaded into the housing and an opening for the plastic material to be unloaded therefrom;

-~a vent relief:

- respective valve means associated with the openings for loading and unloading the plastic material and closing and opening of the openings,

- @ vacuum pump connected in fluid communication with the vent relief with an . interposition of further valve means;

- stirring means located in the housing for ensuring that the plastic material is stirred in the reactor during the process, and

- heating means associated with the reactor,

wherein the heating means comprise radiant healing means for supplying energy of the plastic material contained in the reactor.


With regard to claim 16, note EP 0 437 267  (figure 1) discloses an apparatus for purification (According to paragraph 23 of the application, the apparatus according to the invention also acts as dryer; EP 0 437 267 discloses a dryer) of plastic material (column 6, lines 46 and 47: PET) designed for food contact from contaminants, preferably for purification of polyethylene terephthalate , comprising at least one reactor (plastic drying tank 2) for receiving the plastic material to be purified, said at least one reactor comprising:
- a closed housing (tank 2) having an opening (metering loader 4) for the plastic material to be loaded into said housing and an opening (discharge gate 16) for said plastic material to be unloaded therefrom; - a vent relief (exhaust port 12); - respective valve means (shutter 28, discharge gate 16) associated with said openings for loading and unloading said plastic material to close and open them; - a vacuum pump (pump 14) connected in fluid communication (see pipeline from 12 to 14) with said vent relief with the interposition of further valve means;
- a stirring means (stirring means 3, stirring blades 32) located in said housing for ensuring that the material is stirred in the reactor during the process, - heating means (11,21; column 7, lines 19 to 21) associated with said reactor, wherein said heating means comprise radiant heating means (microwaves 21) supplying energy to the plastic material contained in said reactor.
In view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 17, 18, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 437 267; USP 4882851 see pages 1-4 and figures 1 and 2. 


Applicants claim 16 is directed to an
- apparatus for purification of plastic material intended for food contact from contaminants comprising at least one reactor for receiving the plastic material to be purified, the at least one reactor comprising:

-a closed housing having an opening for the plastic material to be loaded into the housing and an opening for the plastic material to be unloaded therefrom;

-~a vent relief:

- respective valve means associated with the openings for loading and unloading the plastic material and closing and opening of the openings,

- @ vacuum pump connected in fluid communication with the vent relief with an . interposition of further valve means;

- stirring means located in the housing for ensuring that the plastic material is stirred in the reactor during the process, and

- heating means associated with the reactor,

wherein the heating means comprise radiant healing means for supplying energy of the plastic material contained in the reactor.


With regard to claim 16, note EP 0 437 267  (figure 1) discloses an apparatus for purification (According to paragraph 23 of the application, the apparatus according to the invention also acts as dryer; EP 0 437 267 discloses a dryer) of plastic material (column 6, lines 46 and 47: PET) designed for food contact from contaminants, preferably for purification of polyethylene terephthalate , comprising at least one reactor (plastic drying tank 2) for receiving the plastic material to be purified, said at least one reactor comprising:
- a closed housing (tank 2) having an opening (metering loader 4) for the plastic material to be loaded into said housing and an opening (discharge gate 16) for said plastic material to be unloaded therefrom; - a vent relief (exhaust port 12); - respective valve means (shutter 28, discharge gate 16) associated with said openings for loading and unloading said plastic material to close and open them; - a vacuum pump (pump 14) connected in fluid communication (see pipeline from 12 to 14) with said vent relief with the interposition of further valve means;
- a stirring means (stirring means 3, stirring blades 32) located in said housing for ensuring that the material is stirred in the reactor during the process, - heating means (11,21; column 7, lines 19 to 21) associated with said reactor, wherein said heating means comprise radiant heating means (microwaves 21) supplying energy to the plastic material contained in said reactor.
USP 4882851 discloses a mechanism is adapted so that a sequence of drying can either be manually controlled or automatically controlled. Thus, the preferred embodiment of the invention includes automatic controls that can engage the entire start-up sequence, including opening and closing valves as necessary, activating microwave power, halting the drying operation, venting the drying chamber and opening the chamber through operation of the air cylinder 70. Alternatively, each of those acts can be conducted manually.


    PNG
    media_image1.png
    857
    662
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    876
    655
    media_image2.png
    Greyscale

The controls employed and the alternatives available through use of those controls are best illustrate by reference to FIG. 18. In the preferred embodiment of the mechanism of the invention, the system is governed by a microcomputer 230. The microcomputer is of a conventional configuration, having a microprocessor 232 and internal clock 234. In the preferred embodiment of the invention, the program for the microprocessor can be external, or contained in an EPROM (Erasable Programable Read Only Memory). The microcomputer has such other components as are necessary to its functioning.
Control of the drying process is accomplished through two basic systems, a control unit 238 and a series of sensors 240. The sensors include chamber field strength sensor 78, product temperature sensor 74, chamber pressure sensor 76, and water jacket temperature sensor 55. The system is configured to prevent operation of the air cylinder and thus opening of the chamber if a vacuum is present. Additionally, the safety switch mechanism 184 acts as a chamber "open" sensor. Drying cannot begin if the chamber is open. The microwave generator 12 is of a conventional design that includes microwave power sensors 242 that measure both forward power directed into the drying chamber 10, and reflected power returned from drying chamber to the microwave generator.
Although, the first reference, EP 0 437 267, is inherently a 103 since each of the limitations are disclosed as well as the use of the material for food use.  However, the reference USP 4882851 discloses the claimed invention except for specifying its use for a plastic material intended for food contact. However, typically no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. Thus, generally, preamble recitations of purpose, intended use or result do not limit a claim. In this particular case, the intended use does not add any structural difference imposed by the use or result of the material.  Moreover, since the reference states that “the mechanism is suitable for product containers which is inclusive of plastic food containers”.    
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular device for purifying a plastic container for food as known in the art, since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claim 17, wherein the radiant heating means comprise at least one microwave radiant heating device for promoting excitation of polar molecules, note the discussion above for both EP 0 437 267 and USP 4882851 disclose the use of a microwave radiant heating means in the device. 

With regard to claim 18,  wherein the heating means comprise heating means associated with the walls of the at least one reactor, and comprise electrical resistors and/or a cavity with heated liquids flowing therein. Note column 7, lines 19 to 21. Importantly, note also, microwaves always comprise electrical resistors.

With regard to claim 19, wherein the reactor comprises a heat insulating layer for reducing heat exchange between an interior of the reactor and an outside environment. Note column 7, lines 19 to 21. Note also in the Description of the Prior art, the reference acknowledge that one of the primary goals is to increase the efficiency of the heat exchange. 

With regard to claim 20, wherein the at least one reactor is fed with the plastic material to be purified from a heater located upstream from the reactor. Note Figure 3 of EP 0 437 267. 
With regard to claim 21 the reference disclose that the plastic drying apparatus affords a uniformity of the plastic by air curtains generated by dried air nozzles to blow the plastic that adheres to the inner wall of a drying tank or rests on settling parts outside the driving region of stirring blades to bring it back into whirls of the stirred plastic.
With regard to claim 22, note that although the reference does not disclose the presence of a buffer, the reference does disclose that a sub-tank arranged subsequently to a dried plastic material outlet of the plastic drying tank, for temporarily keeping the dried plastic which may also be interpreted as providing a buffer for the purified plastic material that exits the reactor.  Consequently, such would be obvious to one of ordinary skill in the art. 
With regard to claim 23, note that e reference discloses that Fig. 1 is a flow chart illustrating a plastic drying apparatus showing a first embodiment according to the present invention. In the drawing, reference numeral 1 indicates a plastic in the form of pellets, for example, of nylon, polypropylene, or polyethylene terephthalate, which will be used as material for extrusion molding or injection molding. 
With regard to claim 24, the additional step of extrusion and placement downstream thereof is well-known in the art and would have been obvious to the skilled artisan. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular of extrusion as known in the art, to form a structurally useable plastic material as noted in the reference. Generally, it is prima facie obvious to select a known material for incorporation into a composition, ( or a process step) based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
With regard to claim 25, the additional step of extrusion and placement downstream thereof is well-known in the art and would have been obvious to the skilled artisan. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular of extrusion having a downstream placement as known in the art, to form a structurally useable plastic material as noted in the reference. Further, the exact placement of the extrusion downstream is reasonably well known since the apparatus as set forth in both references have an exit or outlet which is downstream.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, ( or a process step) based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
  In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Allowable Subject Matter
Claims 26, 27, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765